DETAILED ACTION
1.	Claims 1-20 of application 16/682,778, filed on 13-November-2019, are presented for examination.  The IDS received on 18-November-2020 has been considered.  The present application is a CON of application 14/645,348, filed on 11-March-2015.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections under 35 U.S.C. § 112(b)
2.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.2	Claims 17 and 18 rejected under 35 U.S.C. § 112(b), for reciting features for which there is insufficient antecedent basis, and which fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	Claims 17 and 18 recite the terms “step (g)” and “(g)” respectively, both of which lack antecedent basis.

Claim Objections 
3.	Claims 2 and 19 are objected to under 37 CFR 1.75(d)(1), wherein --
	The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a))

The following is a list of the specific objections:
In regard to claim 2, the term “decrease” [ln. 8] is understood as and should be changed 
to “decreases”.
In regard to claim 19, there are two “step (f)” features. The examiner posits that the  second “step (f)” might be “step (g)” (?).

Double Patenting Rejections
4.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.2	Claims 1, 3, 7-8, 12-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-15 and 17 of USP 7,448,571.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘571 patent are directed to operating an aircraft having a rotor.  Furthermore, the features of claims 1, 3, 7-8, 12-18 and 20 of the present invention, are primarily directed to the corresponding features in claims 1-2, 6, 8-15 and 17 of the ‘571 patent respectively.  See the following example for comparison:
(Present claim 1):  A method of operating an aircraft having a rotor [‘571: claim 1 (A method of operating a rotor aircraft)], comprising:
(a) determining a true airspeed of the aircraft [‘571: claim 1 (measuring the true airspeed of the aircraft)]; 
(b) determining a rotational speed of the rotor [‘571: claim 1 (measuring a rotational speed of the rotor)]; 
(c) varying a collective pitch relative to the rotational speed [‘571: claim 1 (varying a collective pitch in relation to the Mu) (wherein Mu is the ratio of the forward (airspeed) speed of the aircraft divided by the tip (rotational) speed of the rotor relative to the aircraft. In general changes in airspeed or rotor RPM effects the value of Mu. See ‘571: col. 7: lns. 45-48)]; and 
wherein step (c) comprises determining a rotational speed vs collective pitch curve, programming a controller with the curve, then with the controller, varying the collective pitch in accordance with at least a portion of the curve [‘571: claim 1 (determining a Mu vs collective pitch curve, programming a controller with the curve, then with the controller, varying the collective pitch in accordance with at least a portion of the curve.)].
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1, 3, 7-8, 12-18 and 20 of the present invention, and claims 1-2, 6, 8-15 and 17 of the ‘571 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘571 patent, and the specifications of both the present invention and the ‘571 patent support the identical critical features noted above. 
 
Claim Rejections under 35 U.S.C. § 102(a)(1)
5.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.2	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Carter, Jr. et al., USP 7,448,571.

5.3	Carter discloses:
Claim 1:  A method of operating an aircraft having a rotor [Col. 1;Lns. 13-20], comprising: 
(a) determining a true airspeed of the aircraft [2:64; 4:63]; 
(b) determining a rotational speed of the rotor [2:65; 7:45-48 (wherein Mu is the ratio of the forward (airspeed) speed of the aircraft divided by the tip (rotational) speed of the rotor relative to the aircraft. In general, changes in airspeed or rotor RPM effects the value of Mu)]; 
(c) varying a collective pitch relative to the rotational speed [2:67]; and 
wherein step (c) comprises determining a rotational speed vs collective pitch curve, programming a controller with the curve, then with the controller, varying the collective pitch in accordance with at least a portion of the curve [5:1-30 (FIG. 7 illustrates an example of a curve or relationship between collective pitch and Mu); 7:49-54].

Claim 2:  wherein step (c) further comprises: 
at take-off of the aircraft, maintaining the collective pitch at a substantially constant take- off level collective pitch [5:63-6:3]; and 
when the rotational speed of the rotor falls below the take-off level collective pitch corresponding to the rotational speed vs collective pitch curve, decreasing the collective pitch in a selected relationship with rotational speed as the rotational speed continues to decrease [6:10-20 (the pilot may input an initial collective pitch between 5 and 9 degrees and pre-rotate rotor 25 to a lesser amount than maximum.); 6:21-35 (the controller could reduce the pitch to a lower value and then as the RPM decreased…); 6:36-42] ; 
then at a selected lower level of rotational speed, maintaining the collective pitch substantially constant as rotational speed decrease more than said lower level [6:21-35 (the controller will hold blades 29 at the desired take-off collective pitch or pitches, even if it is below the pitch vs Mu curve of FIG. 7.); 6:36-42].

Claim 3:  wherein step (c) further comprises tilting a mast of the rotor in fore and aft directions to maintain a desired rotational speed of the rotor [4:13-31, 61].

Claim 4:  wherein step (c) further comprises: 
at take-off of the aircraft, maintaining the collective pitch at a substantially constant take- off collective pitch [5:63-6:3]; 
comparing the take-off collective pitch to the decrease in actual rotational speed as the aircraft leaves the ground [6:21-35 (The controller causes blades 29 to move to the selected or optimized take-off pitch immediately upon lift-off.)]; 
then when the actual rotational speed crosses below the rotational speed that corresponds to the take-off collective pitch as observed on the curve, decreasing the collective pitch in accordance with at least a portion of the curve [6:10-20 (the pilot may input an initial collective pitch between 5 and 9 degrees and pre-rotate rotor 25 to a lesser amount than maximum.); 6:21-35 (the controller could reduce the pitch to a lower value and then as the RPM decreased…)].

Claim 5:  wherein step (c) further comprises decreasing the collective pitch as the rotational speed decreases down to a selected lower level of rotational speed [6:10-20 (the pilot may input an initial collective pitch between 5 and 9 degrees and pre-rotate rotor 25 to a lesser amount than maximum.); 6:21-35 (the controller could reduce the pitch to a lower value and then as the RPM decreased…)], then maintaining the collective pitch substantially constant as rotational speed decreases beyond the selected lower level [6:21-35 (the controller will hold blades 29 at the desired take-off collective pitch or pitches, even if it is below the pitch vs Mu curve of FIG. 7.); 6:36-42].

Claim 6:  further comprising: below the selected lower level, tilting the rotor fore and aft to maintain a selected minimum rotor RPM level, whereby tilting the rotor aft increases the rotor RPM and tilting the rotor forward decreases the rotor RPM [7:64-67; 8:1-7].

Claim 7:  wherein the aircraft has wings that provide substantially all of the lift required for the aircraft when reaching cruise conditions [6:50-7:2], and wherein the method further comprises: 
prior to reaching cruise conditions and when the rotor is still providing a significant portion of lift for the aircraft, automatically tilting a mast of the rotor to maintain a desired angle of attack for the wings [6:50-63]; and 
when at cruise conditions, automatically tilting a mast of the rotor in fore and aft directions to slow the rotor and maintain the rotor at a selected RPM [3:9-11; 4:25-31,60-62; 6:63-66; 7:55-8:7].

Claim 8:  A method of operating an aircraft having a rotor, comprising: 
measuring the true airspeed of the aircraft [2:64; 4:63]; 
measuring a rotational speed of the rotor [2:65]; and 
varying a collective pitch relative to the rotational speed [2:67], wherein varying the collective pitch in relation to the rotation speed comprises determining a rotational speed vs collective pitch curve that limits flapping to a selected range for each airspeed, programming a controller with the curve, and selecting a desired take-off level collective pitch [3:11-14; 5:1-30 (FIG. 7 illustrates an example of a curve or relationship between collective pitch and Mu that if utilized, will maintain flapping within the desired amount.); 7:49-54].

Claim 9:  wherein varying the collective pitch in relation to the rotation speed further comprises: 
determining, using the controller, a lower rotational speed level on the curve that corresponds to the take-off level collective pitch [6:10-20 (if he does not need to make a jump takeoff and he does not wish to take the time for the rotor to spin up to its maximum RPM, then the pilot may input an initial collective pitch between 5 and 9 degrees and pre-rotate rotor 25 to a lesser amount than maximum.); 6:21-35 (the controller could reduce the pitch to a lower value and then as the RPM decreased…)]; and 
at take-off of the aircraft, maintaining the collective pitch at a substantially constant take- off level collective pitch until reaching this lower rotational speed level [6:21-35 (the controller will hold blades 29 at the desired take-off collective pitch or pitches, even if it is below the pitch vs Mu curve of FIG. 7.); 6:36-42].

Claim 10:  further comprising: responsive to maintaining the collective pitch at a substantially constant take-off level collective pitch until reaching this lower rotational speed level [6:21-35 (the controller will hold blades 29 at the desired take-off collective pitch or pitches, even if it is below the pitch vs Mu curve of FIG. 7.); 6:36-42], decreasing the collective pitch in accordance with the curve as the rotation speed decrease beyond this lower rotation speed level to a selected even lower rotational speed level [6:10-20 (the pilot may input an initial collective pitch between 5 and 9 degrees and pre-rotate rotor 25 to a lesser amount than maximum.); 6:21-35 (the controller could reduce the pitch to a lower value and then as the RPM decreased…)]; and 
then maintaining the collective pitch substantially constant as rotational speed decreases more than the even lower rotational speed level [6:21-35].

Claim 11:  controlling the tilt of the rotor fore and aft to maintain a desired minimum rotational speed of the rotor [3:9-11; 4:25-31,60-62; 6:63-66; 7:55-8:7].

Claim 12:  A method of operating an aircraft having a rotor, a set of wings, and a propulsion source [3:37-62], comprising:
(a) determining a rotational speed vs collective pitch curve for the aircraft and programming a controller with the rotational speed vs collective pitch curve [5:1-30 (FIG. 7 illustrates an example of a curve or relationship between collective pitch and Mu); 7:49-54]; 
(b) pre-rotating the rotor, operating the propulsion source, and increasing a collective pitch of the rotor to cause the aircraft to lift off and commence forward flight [6:10-20]; 
(c) during the forward flight, tilting the rotor aft to cause the rotor to auto-rotate [5:31-35; 7:16-27, 55-67]; 
(d) measuring a true airspeed of the aircraft [2:64; 4:63]; 
(e) measuring a rotational speed of the rotor [2:65]; 
(f) varying the collective pitch [2:67], using the controller, according to at least part of the rotational speed vs collective pitch curve [5:1-30 (FIG. 7 illustrates an example of a curve or relationship between collective pitch and Mu); 7:49-54].

Claim 13:  wherein the curve of step (a) reaches a substantially constant level of collective pitch after which the controller maintains the collective pitch substantially constant as the rotational speed decreases [6:21-35 (the controller will hold blades 29 at the desired take-off collective pitch or pitches, even if it is below the pitch vs Mu curve of FIG. 7.); 6:36-42].

Claim 14:  wherein: the rotational speed vs collective pitch curve of step (a) has a maximum collective pitch at take-off [6:10-20 (For a maximum performance jump takeoff, rotor 25 RPM is increased to its maximum and collective pitch 23 is set to its maximum take-off setting, between 9 and 12 degrees.)]; 
step (b) comprises at take-off selecting a take-off collective pitch less than the maximum collective pitch defined by the rotational speed vs pitch curve, the take-off collective pitch corresponding to a particular rotational speed on the rotational speed vs collective pitch curve [6:10-20 (If the pilot were to prefer a short rolling takeoff because he does not need to make a jump takeoff and he does not wish to take the time for the rotor to spin up to its maximum RPM, then the pilot may input an initial collective pitch between 5 and 9 degrees and pre-rotate rotor 25 to a lesser amount than maximum.)];
and step (f) comprises maintaining the selected take-off collective pitch until the actual rotational speed reaches the particular rotational speed on the rotational speed vs collective pitch curve, then varying the collective pitch according to at least a portion of the curve as the rotational speed decreases beyond the particular rotational speed [6:21-35 (The controller causes blades 29 to move to the selected or optimized take-off pitch immediately upon lift-off. However if an initial pitch setting would cause the rotor blade to see "critical Mach" (higher than normal drag) or the takeoff "g" forces to be excessive, then the controller could reduce the pitch to a lower value and then as the RPM decreased, increase the pitch as required to optimize the takeoff performance. Otherwise the controller will hold blades 29 at the desired take-off collective pitch or pitches, even if it is below the pitch vs Mu curve)].

Claim 15:  wherein step (c) comprises controlling the amount of tilt of the rotor with the controller to maintain a selected minimum auto-rotational speed of the rotor [3:9-11; 4:25-31,60-62; 6:63-66; 7:55-8:7].

Claim 16:  wherein the curve of step (a) is based on adjusting the collective pitch at a level versus rotational speed that limits flapping of the rotor to a selected range [5:1-30].

Claim 17:  further comprising disabling step (g) during forward flight and manually controlling the collective pitch [6:52-59; 7:55].

Claim 18:  wherein steps (c) and (g) are coordinated to substantially unload the rotor [6:64].

Claim 19:  wherein: the rotational speed vs. collective pitch curve of step (a) has a maximum collective pitch at take-off [6:17-20] and a substantially constant minimum collective pitch that occurs at and beyond a lower level rotational speed [5:16-21]; 
step (b) comprises at take-off selecting a take-off collective pitch less than the maximum collective pitch defined by the rotational speed vs pitch curve, the take-off collective pitch having a corresponding lower level rotational speed on the rotational speed vs. collective pitch curve [6:10-20 (If the pilot were to prefer a short rolling takeoff because he does not need to make a jump takeoff and he does not wish to take the time for the rotor to spin up to its maximum RPM, then the pilot may input an initial collective pitch between 5 and 9 degrees and pre-rotate rotor 25 to a lesser amount than maximum.)]; 
step (f) comprises maintaining the selected take-off collective pitch until the actual rotational speed reaches this lower level rotational speed, then varying the collective pitch according to the curve as the actual rotational speed falls below this lower level rotational speed [6:21-35 (The controller causes blades 29 to move to the selected or optimized take-off pitch immediately upon lift-off. However if an initial pitch setting would cause the rotor blade to see "critical Mach" (higher than normal drag) or the takeoff "g" forces to be excessive, then the controller could reduce the pitch to a lower value and then as the RPM decreased, increase the pitch as required to optimize the takeoff performance. Otherwise the controller will hold blades 29 at the desired take-off collective pitch or pitches, even if it is below the pitch vs Mu curve)]; 
and step (f) comprises maintaining the collective pitch at the minimum collective pitch after the actual rotational speed reaches and falls below an even lower level rotational speed [6:21-35].

Claim 20:  further comprising, during a short roll or zero airspeed landing, the controller controlling an increase in collective pitch in order to maintain the required lift for the aircraft [4:6-12].

Prior Art
6.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-D on the attached PTO-892 Notice of References Cited:
	Documents A-D define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
7.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
8.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

8.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661